An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

. MUHAMMED SHAKIR HAMAWL ; No. 67855
Appellant,

leJHA LEE HAMAWI, r F E L E 9
Respondent. AUG 1 1 2,015

'—“’—“ TRACEE r4. 1 INDEMAN
MM “ m m ‘ GLERK or SUPREME comm

mémw CLERK
ORDER DISMTISSING APPEAL

Cause appearing, appellant’s motion far a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 42%).
It is so ORDERED.

CLERK 0F THE SUPREME CQUR’I‘
TRAGIE K. LINDEva

By; 53  ‘

 

 

cc? Han. Jennifer Elliott District Judge, F3 111in Court Division
Cutter Law Firm, Chtd,
Brennan Law Firm
Eighth District Cuurt Clerk

SUPREME COURT
or
NEVADA

CLERK’S ORDER

{US-KM?  [5"  2.03